                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

SYLVESTER O. BARBEE,                                                                PLAINTIFF
ADC #131311

v.                            Case No. 5:18-cv-00113-KGB-JTK

JASON BOYD, et al.                                                                DEFENDANT


                                         JUDGMENT

       Pursuant to the Order entered on this date and pursuant to this Court’s prior Orders, it is

considered, ordered, and adjudged that plaintiff Sylvester O. Barbee’s complaint is dismissed. The

relief requested is denied.

       It is so adjudged this 30th day of December, 2019.


                                                            _______________________________
                                                            Kristine G. Baker
                                                            United States District Judge
